Citation Nr: 0011863	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.  The appellant is the surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  

2.  The veteran died on February [redacted], 1996.  The immediate 
cause of death was pneumonia, due to or as a consequence of 
cerebrovascular accident (CVA). Chronic end stage renal 
failure was a significant condition contributing to death but 
not resulting in the underlying cause.  

3.  At the time of the veteran's death, service connection 
was in effect for neuritis, sciatic nerve, right and left 
with postoperative lumbar spinal fusion L-5, evaluated as 40 
percent disabling.  

4.  Medication taken for the service connected back 
disability caused the end stage renal disease.  



CONCLUSION OF LAW

A disability of service origin contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in view of the evidence of record, including the 
appellant's evidentiary assertions that must be presumed to 
be true for purposes of determining whether the claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  A review of the service medical records (SMRs) 
is negative for pneumonia, CVA, or chronic end stage renal 
disease.  These documents do reflect inservice treatment for 
neuritis of the right sciatic nerve.  Service connection was 
established for this disorder upon rating determination in 
August 1945.  

Postservice records show that the veteran seen at a VA 
facility in 1969 for tenderness over the L5, S1 area and 
marked sprinting of the paraspinal muscles on both sides with 
movement of the back.  After treatment his condition 
improved, but he was admitted to a private hospital in 1971 
after severe pain in the lower back.  In May 1971, the L5 
disc was removed and a spinal fusion carried out.  Following 
VA neurological examination in August 1971, the RO 
reclassified the veteran's service-connected back disorder in 
an August 1971 rating decision and increased the 10 percent 
evaluation to 40 percent.  The service-connected back 
disorder was listed as neuritis, sciatic nerve, right and 
left with postoperative lumbar spinal fusion, L-5.  The Board 
notes that this 40 percent rating remained in effect until 
the veteran's death in 1996.  

Subsequently dated private and VA records through 1996 
reflect treatment for various disabilities to include the 
veteran's back disorder.  These records also show treatment 
in 1984 for coronary artery disease.  There was specific 
reference in January 1987 to the fact that the veteran was 
prescribed Motrin for his complaints.  It was noted that he 
was remarkable for coronary artery bypass, 2 vessel in 
September 1983.  He was transferred from a private facility 
in November 1990 to a VA facility following a large left CVA.  
Additional physical ailments included chronic renal 
insufficiency and chronic low back pain.  Records from 1994 
reflect that he had had four myocardial infarctions and also 
had end stage renal disease.  These records also include 
notations that the veteran took additional medications for 
his complaints, to include acetaminophen, aspirin, 
Oxychodone, and ciprofloxacin.  

The certificate of death shows that the veteran died on 
February [redacted], 1996.  The immediate cause of death was 
pneumonia, due to or as a consequence of CVA.  Listed as 
other significant conditions contributing to death but nor 
resulting in the underlying case was chronic end stage renal 
failure.  

In a letter dated August 14, 1996, a private physician, Kirby 
D. Gabrys, M.D., indicated that he was a nephrologist who had 
taken care of the veteran once he developed end stage renal 
failure and required hemodialysis chronically.  At the time 
of the veteran's progressive renal deterioration, he had been 
taking large doses of ibuprofen prescribed to him for his 
back discomfort.  The physician noted that the veteran's 
spouse had asked him to comment on the renal effects of this 
drug, which had been known to accelerate or even cause renal 
impairment.  The physician opined that the veteran's death 
earlier in the year was in part secondary to his underlying 
end stage renal failure.  

In an undated statement, added to the record in September 
1996, a private physician, Charles R. Beeson, M.D., stated 
that the appellant had asked him to make a statement that 
ibuprofen and Motrin taken for back pain could cause renal 
failure which definitely contributed to the veteran's death.  

In July 1997, VA made a request for a medical opinion.  In a 
January 1998 response, a VA staff physician and the Acting 
Chief of the Renal Medicine Section, noted that a medical 
question was posed as to whether the veteran's death was 
caused by, or contributed substantially or materially to, by 
his service-connected disability of neuritis, sciatic nerve, 
right left postoperative lumbar spinal fusion at L-5, 
evaluated at 40 percent disabling.  It was noted that the 
claimant's contention was that the veteran's death on 
February [redacted], 1996, was caused in part by end stage renal 
failure, which was caused by the veteran's pain medication.  

The physicians indicated that they had reviewed the claims 
file.  It was their medical opinion that "no certain opinion 
can be given that the death of the patient was substantially 
or materially caused by renal failure."  They added that the 
non-steroidal medication prescribed for the back disability 
"highly likely contributed to the kidney failure."  
Additionally, they indicated that patients on dialysis have 
abnormality in cellular immunity that might result in lesser 
resistance to certain infections such as tuberculosis.  
However, there was no clear association of similar nature in 
regard to community acquired pneumonia with dialysis 
patients.  

Pertinent Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, in that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1999).  

Analysis

In support of her claim, the appellant has submitted letters 
from two private physicians.  One is dated in August 1996 and 
one is undated but received into the record in September 
1996.  These physicians relate that the medications taken for 
the veteran's back disability caused his renal failure which 
contributed to the cause of his death.

The only potentially conflicting opinion is that offered by a 
VA staff physician and a renal specialist who noted that 
while his medications contributed to kidney failure, "no 
certain opinion can be given that the death of the patient 
was substantially or materially caused by renal failure."  
However, this opinion did not rule out a causative 
relationship, nor did it comment on the possibility that the 
renal failure contributed to the cause of death.

In short, all of the evidence is to the effect that 
medication taken for the service connected back disability 
caused the veteran's renal failure.  The only debate is as to 
what role the renal failure played in the veteran's death.  
One private physician concluded that the renal failure was a 
secondary cause of death and another concluded that the 
kidney failure contributed to cause his death.  The opinions 
of the VA physicians, while casting some doubt on the 
possibility that kidney failure caused the veteran's death, 
do not specifically comment on the possibility of kidney 
failure contributing to death.

Given the current state of the record the Board finds that 
the weight of the evidence is in favor of a conclusion that 
the renal failure contributed to the cause of death and that 
the renal failure was caused by medication taken for a 
service connected disability.  Accordingly, the Board finds 
that the evidence is in favor of the grant of service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

